DETAILED ACTION
This action is responsive to the amendment after final received 02 November 2021.  The amendment has been entered.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
This application is in condition for allowance except for the presence of claims 16-20 directed to an invention non-elected without traverse.  Accordingly, claims 16-20 been cancelled.

Allowable Subject Matter
Claims 1, 4-11, and 14-15 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 is allowable for at least the reasons of “forming a first charge adhesive pattern and a second charge adhesive pattern by removing an edge of each of the first charge adhesive layer and the second charge adhesive layer; forming a flexible substrate on the substrate on which the first charge adhesive pattern and the second charge adhesive pattern are formed; forming a display unit on the flexible substrate; cutting the substrate, the first charge adhesive pattern, the second charge adhesive pattern, the flexible substrate, and the display unit along a cutting line; and separating the substrate and the flexible substrate, wherein: the first charqe adhesive layer comprises graphene oxide; and the second charge adhesive layer comprises montmorillonite, molybdenum disulfide, or hexagonal boron nitride (hBN)” as set forth in the claimed combination.  The combination of the above steps of the method of claim 1 are not anticipated or rendered obvious by the prior art, alone or in combination, known to the Examiner.  Claims 4-10 depend from claim 1 and are allowable for at least these reasons.
Claim 11 is allowable for at least the reasons of “forming a lower first charge adhesive pattern, a lower second charge adhesive pattern, an upper first charge adhesive pattern, and an upper second charge adhesive pattern by removing an edge of each of the lower first charge adhesive layer, the lower second charge adhesive layer, the upper first charge adhesive layer, and the upper second charge 
The closest prior art was previously made of record on the PTO-892 mailed 18 March 2021.  None of the prior art cited teaches or renders obvious the combination of limitations noted above with respect to claims 1 and 11, lacking the claimed combination of the materials in conjunction with the forming by removing edges in conjunction with the cutting of each of the layers recited along the cutting line.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK T. K. PETERSON whose telephone number is (571)272-3997. The examiner can normally be reached M-F, 9-5 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIK T. K. PETERSON/Primary Examiner, Art Unit 2822